Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 6/17/2022
Claims 3, 4, 6, 18 and 20 have been cancelled
Claims 1, 2, 5, 7-17, 19 and 21-25 have been submitted for examination
Claims  1, 2, 5, 7-17, 19 and 21-25 have been allowed
Allowable Subject Matter
1.	Claims  1, 2, 5, 7-17, 19 and 21-25 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a memory system includes a nonvolatile memory and a memory controller configured to execute a patrol process, in response to a first command5 set from a host device. In the patrol process, the memory controller is configured to read first data from the nonvolatile memory, and not to output the first data to the host device. 

The prior art of record for example Amaki teaches a memory system includes a patrol operation comprising semiconductor memory and a controller. The semiconductor memory includes blocks each containing memory cells. The controller is configured to instruct the semiconductor memory to execute a first operation and a second operation. In the first operation and the second operation, the semiconductor memory selects at least one of the blocks, and applies at least one voltage to all memory cells contained in said selected blocks. A number of blocks to which said voltage is applied per unit time in the second operation is larger than that in the first operation.
30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A memory system, comprising: a nonvolatile memory; and a memory controller configured to the first command set specifying a first period as an interval of a patrol process, repeatedly execute the patrol process every specified interval, wherein, in the patrol process, the memory controller is configured to: read first data from the nonvolatile memory; and not output the first data to the host device.”.
	Claims 2, 5, and 7-15depend from claim 1, are also allowable.
	Claim 16 is allowable for the same reasons as per Claim 1.
	Claims 17, 19 and 21-24 depend from claim 16, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112